ORDER
PER CURIAM.
On consideration of the Board on Professional Responsibility’s order and report and recommendation that respondent be suspended indefinitely from the practice of law in the District of Columbia, and that all disciplinary matters pending against respondent be held in abeyance until further order of the Court and the letter from Bar Counsel taking no exception to the report and recommendation of the Board on Professional Responsibility, it is
ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia pursuant to Rule XI, § 13(e) and Board Rule 14.7. It is
FURTHER ORDERED that all disciplinary matters pending against respondent be held in abeyance until further order of the Court pursuant to Rule XI, § 13(c).
*268The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14 concerning his responsibility to notify clients and others of this suspension.